                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 RAYMOND EDWARDS,

                Plaintiff,                                 CIVIL ACTION NO.: 4:19-cv-323

        v.

 CHATHAM COUNTY DETENTION
 CENTER; CHATHAM COUNTY SHERIFF;
 and A-Z PAVING,

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s June 3, 2021 Report and Recommendation, (doc. 7), to which plaintiff has not filed an

objection. The Court ADOPTS the Report and Recommendation as its opinion. For the reasons

discussed by the Magistrate Judge, the Court DISMISSES all claims against defendants Chatham

County Detention Center and A-Z Paving.         The Court also DISMISSES plaintiff’s claims

alleging Eighth Amendment violations based on the conditions of his confinement, as he has failed

to state any viable claim and has failed to exhaust his administrative remedies. The Clerk of Court

is DIRECTED to CLOSE this case.

       SO ORDERED, this 12th day of July, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
